Citation Nr: 1608469	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to improved death pension benefits for a surviving child.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to July 1975.  The Veteran died in April 2010.  The appellant is the custodian of the Veteran's surviving minor child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This matter was previously before the Board in August 2013, when it was remanded to provide the appellant the opportunity to appear at a Board hearing.  The appellant was scheduled for a Board hearing in June 2014, but she informed the Agency of Original Jurisdiction (AOJ) that she would be unable to attend and requested that the hearing be rescheduled for a later date.  The AOJ rescheduled the hearing for a date in July 2014; however, the appellant failed without explanation to appear and has not moved that the hearing be rescheduled.  The AOJ took significant steps to contact the appellant to determine whether another hearing should be scheduled, but the appellant failed to respond.  Accordingly, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.704 and finds there has been substantial compliance with its prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's surviving child had $4,344 in annual countable income in 2010, which exceeded the maximum annual pension rate of $2,020 for a surviving child.



CONCLUSION OF LAW

The criteria for entitlement to improved death pension benefits for a surviving child have not been met.  38 U.S.C.A. §§ 1503, 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved death pension is a benefit payable by VA to a surviving child because of a Veteran's nonservice-connected death.  Basic entitlement arises if (i) the Veteran served on active duty for ninety days or more during a period of war; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4).

If a child is in the custody of a person legally responsible for support of the child, pension shall be paid at an annual rate equal to the difference between the rate for a surviving spouse and one child under 38 C.F.R. § 3.23(a)(5) and the sum of the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b), whichever is less.  See 38 C.F.R. § 3.24(c).

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.24.  The rates of pension benefits for the relevant time period are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1 and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).

Here, the only material issue in dispute is whether the annual income exceeds applicable maximum annual pension rate specified in 38 C.F.R. § 3.24.  VA received the appellant's claim for improved death pension benefits for the Veteran's surviving child in May 2010.  Effective December 1, 2009, the maximum annual pension rate for a child was $2,020.  See M21-1, Part I, Appendix B.  This amount remained in effect until December 1, 2011, when it was increased to $2,093.  Id.

The Veteran's child is in the custody of the child's mother who is not the Veteran's surviving spouse.

On the May 2010 application for benefits, the appellant reported the Veteran's surviving child received $362 in social security benefits per month.  The AOJ confirmed this payment rate with the Social Security Administration (SSA).  The annual income of $4,344 exceeded the maximum annual pension rate of $2,020 for a surviving child in 2010.  There is no basis for payment of an improved death pension for a surviving child is not warranted.  See 38 C.F.R. § 3.24(c).

The appellant has argued SSA benefits should not be used in the annual income calculation; however, Congress has determined exclusion of SSA benefits is not warranted in annual income calculations for pension purposes.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.  While sympathetic to her claim, VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")).  Thus, the law is dispositive, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).


ORDER

Entitlement to improved death pension benefits for a surviving child is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


